DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
Claims 1-3, 5-8, and 10-15 are pending. Claims 1 and 14 are amended. Claims 4 and 9 are canceled. Claim 15 is new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 recites the limitation “the water-based epoxy resin is an epoxy resin emulsion comprising an epoxy resin, an emulsifier, and water” in lines 2-3, which fails to further limit “a water-based epoxy resin” that is recited in claim 1, line 2, and fails to include all the limitations of claim 1 because claim 1 recites the limitation “a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water” in lines 2-3. Claim 10 does not require that the epoxy resin in the epoxy resin emulsion has a glycidyloxy group derived from bisphenol A. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced Materials Waterborne systems”, 2007).
Regarding claims 1 and 3, Wurmli teaches a multicomponent composition comprising [0008] a binder component comprising at least one epoxy resin [0009], wherein optionally the binder component is an aqueous binder component, wherein the 
Wurmli does not teach a specific embodiment wherein the epoxy resin composition is a water-based epoxy resin composition, wherein the epoxy resin is a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Wurmli’s aqueous binder component that is an aqueous epoxy resin dispersion that is an aqueous resin emulsion comprising water, at least one epoxy resin, and at least one emulsifier, and that is Araldite® PZ 756/67 or Araldite® PZ 3961 as Wurmli’s binder component, which would read on the limitation wherein the epoxy resin composition is a water-based epoxy resin composition, wherein the epoxy resin is a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving an ability of Wurmli’s multicomponent composition to be used for coating, joining, sealing, or grouting due to its having a lower viscosity than if it did not comprise water and/or for providing water to cure Wurmli’s hydraulic inorganic binder without the need for additional water because Wurmli teaches that the multicomponent composition 
Regarding claim 10, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Wurmli’s aqueous binder component that is an aqueous epoxy resin dispersion that is an aqueous resin emulsion comprising water, at least one epoxy resin, and at least one emulsifier, and that is Araldite® PZ 756/67 or Araldite® PZ 3961 as Wurmli’s binder component, which renders obvious the limitation wherein the water-based epoxy resin is an epoxy resin emulsion comprising an epoxy resin, an emulsifier, and water as claimed.
Regarding claim 13, Wurmli teaches a cured product of [0101] the multicomponent composition [0093], which reads on a cured product of the water-based epoxy resin composition according to claim 1 as claimed.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced Materials Waterborne systems”, 2007) as applied to claim 1, and further as evidenced by Mitsubishi Gas Chemical Co., Inc. (Mitsubishi Gas Chemical Co., Inc., “Gaskamine240”, 2020, made of record on 08/14/2020).
Regarding claim 2, Wurmli as evidenced by Huntsman renders obvious the water-based epoxy resin composition according to claim 1 as explained above. Wurmli teaches that the multicomponent composition comprises [0008] a hardener component comprising at least one amine compound as amine hardener [0010], wherein the amine compound as amine hardener is a polyamine [0051], wherein the polyamine is [0052] Gaskamine® 240 from Mitsubishi Gas Chemical [0060]. The specification of the instant application provides evidence that GASKAMINE 240, manufactured by Mitsubishi Gas Chemical, Inc., is a reaction composition including a reaction product of styrene and metaxyylenediamine [0079]. Mitsubishi Gas Chemical Co., Inc. provides evidence that Gaskamine240 has the formula 
    PNG
    media_image1.png
    156
    454
    media_image1.png
    Greyscale
 (p. 1). Wurmli’s teaching reads on the limitation wherein the reaction composition (A) contains 100 mass% of a compound represented by the formula (2) wherein A is the same as defined above, wherein A is a 1,3-phenylene group as claimed.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced .
Regarding claim 5-7, Wurmli as evidenced by Huntsman renders obvious the water-based epoxy resin composition according to claim 1 as explained above. Wurmli teaches that the multicomponent composition comprises [0008] a hardener component comprising at least one amine compound as amine hardener [0010], wherein the amine compound as amine hardener is a polyamine [0051], wherein the polyamine is [0052] Gaskamine® 240 from Mitsubishi Gas Chemical [0060]. The specification of the instant application provides evidence that GASKAMINE 240, manufactured by Mitsubishi Gas Chemical, Inc., is a reaction composition including a reaction product of styrene and metaxyylenediamine [0079]. Wurmli teaches that in another embodiment, the polyamine is a mixture of a polyamine [0051], wherein the polyamine is [0052] optionally Gaskamine® 240 from Mitsubishi Gas Chemical (MGC) [0060] and optionally Gaskamine® 328 from MGC [0062]. The specification of the instant application provides evidence that GASKAMINE 328, manufactured by Mitsubishi Gas Chemical Company, Inc., is a reaction composition including a reaction product of epichlorohydrin and MXDA at a mass ratio of 80 : 20 [0080]. Wurmli’s teaching therefore optionally reads on the limitation wherein the water-based epoxy resin composition further comprises a reaction composition comprising a reaction product of a compound having at least one epoxy group in a molecule thereof and a polyamine compound, wherein the reaction composition is a reaction composition (B) comprising a reaction product of epichlorohydrin and the amine compound represented by the formula (1), wherein the reaction composition (B) comprises, as a main component, a compound represented by 
Wurmli does not teach a specific embodiment wherein the water-based epoxy resin composition further comprises a reaction composition comprising a reaction product of a compound having at least one epoxy group in a molecule thereof and a polyamine compound, wherein the reaction composition is a reaction composition (B) comprising a reaction product of epichlorohydrin and the amine compound represented by the formula (1), wherein the reaction composition (B) comprises, as a main component, a compound represented by the formula (3) wherein A is the same as defined above, and n is a number of 1 to 12. However, Jiang teaches a hardener comprising 20-90 wt% of a first amine based composition and 10-80 wt% of a second amine based composition, wherein the first amine based composition comprises N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine represented by the formula 
    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine [0035], wherein A is phenylene, and each of R1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the sum of each component content is 100 wt%, and each weight 
    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine, wherein A is 1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the content of N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine is 72-76 wt% of the first amine based composition, the content of m-xylylenediamine is 24-28 wt% of the first amine based composition in the first amine based composition, and the content of m-xylylenediamine is less than 1 wt% of the second amine based composition in the second amine based composition, to substitute for Wurmli’s hardener component, and to optimize the amount of Jiang’s reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
 in Jiang’s hardener to be from 85% to 90% by mass, which would read on the limitation wherein the water-based epoxy resin composition further comprises a reaction composition comprising a reaction product of a compound having at least one epoxy group in a molecule thereof and a polyamine compound, wherein the reaction composition is a reaction composition (B) comprising a reaction product of epichlorohydrin and the amine compound represented by the formula (1), wherein the reaction composition (B) comprises, as a main component, a compound represented by the formula (3) wherein A is the same as defined above, and n is a number of 1, wherein A is a 1,3-phenylene group as claimed. One of ordinary skill in the art would have been motivated to do so because Jiang teaches that the hardener comprising 20-90 wt% of a first amine based composition and 10-80 wt% of a second amine based composition, wherein the first amine based composition comprises N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine represented by the formula 
    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine [0035], wherein A is phenylene, and each of R1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the sum of each component content is 100 wt%, and each weight percentage is based on the total weight of the first amine composition and the second amine based composition [0036], wherein the content of N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine is 72-76 wt% of the first amine based composition, the content of m-xylylenediamine is 24-28 wt% of the first amine based composition in the first amine based composition [0040], the content of m-xylylenediamine is less than 1 wt% of the second amine based composition in the second amine based composition [0041], is beneficial, when combined with an amine curable epoxy resin composition, for having a pot life of more than 25 minutes, having a return to service time of less than 12 hours, and a compressive strength of more than 80 MPa after application for 20 hours at room temperature [0020], and for being useful in the presence of an epoxy resin [0021, 0022, 0030], and a dispersing agent [0027], which would have been desirable for Wurmli’s hardener component because Wurmli teaches that the hardener component comprises [0008] a hardener component 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
 in Jiang’s hardener in % by mass would have affected curability and hardenability of Wurmli’s multicomponent composition.
Regarding claim 8, Wurmli teaches that the multicomponent composition comprises [0008] a hardener component comprising at least one amine compound as amine hardener [0010], wherein the amine compound as amine hardener is a polyamine [0051], wherein the polyamine is [0052] an adduct of a polyamine with a diepoxide in a molar ratio of at least 2/1 [0062], wherein the polyamine is [0052] isophoronediamine [0053], which optionally reads on the limitation wherein the reaction composition is a reaction composition (C) comprising a reaction product of a compound having two epoxy groups in a molecule thereof and a polyamine compound as claimed.

    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine [0035], wherein A is phenylene, and each of R1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the sum of each component content is 100 wt%, and each weight percentage is based on the total weight of the first amine composition and the second amine based composition [0036], wherein the content of N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine is 72-76 wt% of the first amine based composition, the content of m-xylylenediamine is 24-28 wt% of the first amine based composition in the first amine based composition [0040], the content of m-xylylenediamine is less than 1 wt% of the second amine based composition in the 
    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine, wherein A is phenylene, and each of R1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the content of N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine is 72-76 wt% of the first amine based composition, the content of m-xylylenediamine is 24-28 wt% of the first amine based composition in the first amine based composition, and the content of m-xylylenediamine is less than 1 wt% of the second amine based composition in the second amine based composition, to substitute for a fraction of Wurmli’s polyamine in Wurmli’s hardener component, and to optimize the amount of Jiang’s reaction product of m-xylylenediamine and styrene 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
 in Wurmli’s hardener component to be from 85% to 90% by mass, which would read on the limitation wherein the reaction composition is a reaction composition (C) comprising a reaction product of a compound having two epoxy groups in a molecule thereof and a polyamine compound as claimed. One of ordinary skill in the art would have been motivated to do so because Jiang teaches that the hardener comprising 20-90 wt% of a first amine based composition and 10-80 wt% of a second amine based composition, wherein the first amine based composition comprises N,N’-bis(3-aminomethylbenzyl)-2-hydroxytrimethylenediamine represented by the formula 
    PNG
    media_image2.png
    110
    708
    media_image2.png
    Greyscale
 and m-xylylenediamine, and the second amine based composition comprises the reaction product of m-xylylenediamine and styrene represented by the formula 
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
  and m-xylylenediamine [0035], wherein A is phenylene, and each of R1, R2, and R3 independently represents hydrogen or phenylethyl, wherein the sum of each component content is 100 wt%, and each weight percentage is based on the total weight of the first amine composition and the second amine based composition [0036], wherein the content of N,N’-bis(3-
    PNG
    media_image3.png
    134
    384
    media_image3.png
    Greyscale
 in Wurmli’s hardener component .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced Materials Waterborne systems”, 2007) as applied to claim 10, and further in view of Klein (US 5,344,856, cited in IDS).
Regarding claims 11-12, Wurmli as evidenced by Huntsman renders obvious the water-based epoxy resin composition according to claim 10 as explained above. Wurmli teaches that the multicomponent composition comprises [0008] a binder component comprising at least one epoxy resin [0009], wherein optionally the binder component is an aqueous binder component, wherein the binder component comprises water, wherein the binder component comprises an aqueous epoxy resin dispersion that is an epoxy resin emulsion [0043], wherein the epoxy resin dispersion comprises water, at least one epoxy resin, and at least one emulsifier [0044], wherein the epoxy resin dispersion is Araldite® PZ 756/67 or Araldite® PZ 3961 [0045]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Wurmli’s aqueous binder component that is an aqueous epoxy resin dispersion that is an aqueous resin emulsion comprising water, at least one epoxy resin, and at least one emulsifier, and that is Araldite® PZ 756/67 or Araldite® PZ 3961 as Wurmli’s binder component.
Wurmli does not teach that a hydrophile-lipophile balance (HLB) of the emulsifier defined by a Griffin method is from 8.0 to 20.0, and wherein the emulsifier is one or 
    PNG
    media_image4.png
    133
    714
    media_image4.png
    Greyscale
, wherein M is an alkyl substituted aryl moiety, R5 is independently at each occurrence hydrogen, methyl, or ethyl, x is from about 20 to about 95, y is from about 15 to about 100, and z is 0, with the proviso that M, x, and y are selected such that the surfactant has an HLB of from about 9 to about 16 (23:66-67), wherein HLB is hydrophilic-lipophilic balance (1:62-63). Klein teaches that the surfactant is present in an emulsion that is a high solids aqueous emulsion of an epoxy resin reaction product and the surfactant (3:15-17). Wurmli and Klein are analogous art because both references are in the same field of endeavor of water-based epoxy resin composition comprising a water-based epoxy resin comprising an epoxy resin emulsion comprising an epoxy resin, an emulsifier, and water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Klein’s surfactant that has the formula 
    PNG
    media_image4.png
    133
    714
    media_image4.png
    Greyscale
, wherein M is an alkyl substituted aryl moiety, R5 is independently at each occurrence hydrogen, methyl, or ethyl, x is from about 20 to about 95, y is from about 15 to about 100, and z is 0, with the proviso that M, x, and y are selected such that the surfactant has an HLB of from about 9 to about 16, to substitute for Wurmli’s at least one emulsifier, which would read on the limitation wherein a hydrophile-lipophile balance (HLB) of the emulsifier defined 
    PNG
    media_image4.png
    133
    714
    media_image4.png
    Greyscale
, wherein M is an alkyl substituted aryl moiety, R5 is independently at each occurrence hydrogen, methyl, or ethyl, x is from about 20 to about 95, y is from about 15 to about 100, and z is 0, with the proviso that M, x, and y are selected such that the surfactant has an HLB of from about 9 to about 16 (23:66-67), wherein HLB is hydrophilic-lipophilic balance (1:62-63) is beneficial for being a suitable surfactant in an emulsion that is a high solids aqueous emulsion of an epoxy resin reaction product and the surfactant (3:15-17), which would have been desirable for Wurmli’s at least one emulsifier because Wurmli teaches that the at least one emulsifier is present in an epoxy resin dispersion that comprises water, at least one epoxy resin, and the at least one emulsifier [0044], and that the aqueous epoxy resin dispersion is an epoxy resin emulsion [0043].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1).
Regarding claim 14, Wurmli teaches a hardener component comprising at least one amine compound as amine hardener [0010], wherein the amine compound as amine hardener is a polyamine [0051], wherein the polyamine is [0052] Gaskamine® 240 from Mitsubishi Gas Chemical [0060], wherein the hardener component is for 
Wurmli does not teach a specific embodiment wherein the curing agent mixture further comprises an emulsifier. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wurmli’s additive that is a surface-active substance to modify Wurmli’s hardener component, which would read on the limitation wherein the curing agent mixture further comprises an emulsifier as claimed. One of ordinary skill in the art would have been motivated to do so because Wurmli teaches that the hardener component optionally further comprises an additive that is a surface-active substance [0070], which would have been desirable for Wurmli’s hardener component because Wurmli teaches that it is preferred for the hardener component to comprise water [0020], that the hardener component is for [0010] a multicomponent composition that further comprises [0008] a binder component comprising at least one epoxy resin [0009], that it is preferred for the binder component to comprise water [0020], that in a preferred embodiment, the binder component is an aqueous binder component, i.e., it comprises water, that the binder component preferably comprises an aqueous epoxy resin dispersion, it being possible for this to be 
The limitation wherein the curing agent mixture is for a water-based epoxy resin, and wherein the curing agent is for a water-based epoxy resin, wherein the water-based epoxy resin comprises an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water, and content of the curing agent is an amount in which the ratio of the number of active hydrogens in the curing agent to the number of epoxy groups in the water-based epoxy resin is 1/0.8 to 1/1.2, is an intended use. The curing agent mixture for an epoxy resin that is rendered obvious by Wurmli and the curing agent for an epoxy resin that is taught by Wurmli are capable of performing the intended use as recited in the claim because Wurmli renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curing agent mixture for a water-based epoxy resin and teaches all of the claimed ingredients, amounts, process steps, and process conditions of the curing agent for a water-based epoxy resin, as explained above. Also, Wurmli teaches that the hardener component is for [0010] a multicomponent composition that further comprises [0008] a binder component comprising at least one epoxy resin [0009], wherein optionally the binder component is an aqueous binder component, wherein the binder component comprises water, wherein the binder component .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wurmli et al. (US 2016/0152522 A1) as evidenced by Huntsman (Huntsman, “Advanced Materials Waterborne systems”, 2007).
Regarding claim 15, Wurmli teaches a multicomponent composition comprising [0008] a binder component comprising at least one epoxy resin [0009], wherein optionally the binder component is an aqueous binder component, wherein the binder component comprises water, wherein the binder component comprises an aqueous epoxy resin dispersion that is an epoxy resin emulsion [0043], wherein the epoxy resin dispersion comprises water, at least one epoxy resin, and at least one emulsifier [0044], wherein the epoxy resin dispersion is Araldite® PZ 756/67 or Araldite® PZ 3961 [0045]. Huntsman provides evidence that Araldite PZ 756/67 is aqueous dispersion of liquid BPA/R resin and that Araldite® PZ 3961 is aqueous dispersion of BPA type 1 resin (p. 2). Wurmli’s teachings therefore read on an epoxy resin composition that is optionally a water-based epoxy resin composition comprising an epoxy resin that is optionally a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in 
Wurmli does not teach a specific embodiment wherein the epoxy resin composition is a water-based epoxy resin composition, wherein the epoxy resin is a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Wurmli’s aqueous binder component that is an aqueous epoxy resin dispersion that is an aqueous resin emulsion comprising water, at least one epoxy resin, and at least one emulsifier, and that is Araldite® PZ 756/67 or Araldite® PZ 3961 as Wurmli’s binder component, which would read on the limitation wherein the epoxy resin composition is a water-based epoxy resin composition, wherein the epoxy resin is a water-based epoxy resin comprising an epoxy resin emulsion in which an epoxy resin having a glycidyloxy group derived from bisphenol A is emulsified and dispersed in water as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for improving an ability of Wurmli’s multicomponent composition to be used for coating, joining, sealing, or grouting due to its having a lower viscosity than if it did not comprise water and/or for providing water to cure Wurmli’s hydraulic inorganic binder without the need for additional water because Wurmli teaches that the multicomponent composition 
Wurmli does not teach a specific embodiment wherein the water-based epoxy resin composition further comprises a reaction composition (C) comprising a reaction product of isophoronediamine and a polyfunctional epoxy resin having a glycidyloxy group derived from bisphenol A. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wurmli’s adduct of a polyamine with and epoxy resin in a molar ratio of at least 2/1, wherein the epoxy resin is a diepoxide, wherein the polyamine is isophoronediamine, wherein the epoxy resin that is a diepoxide is a diglycidyl ether of bisphenol A, to substitute for a fraction of Wurmli’s Gaskamine® 240 from Mitsubishi Gas Chemical, such that the amount of Wurmli’s adduct is the same as the amount of Wurmli’s Gaskamine® 240 from Mitsubishi Gas Chemical, which would read on the limitation wherein the water-based epoxy resin composition further comprises a reaction composition (C) comprising a 

Response to Arguments
Applicant’s arguments, see p. 6-8, filed 04/07/2021, with respect to the rejection of claims 1, 3, 5-8, and 10-13 under 35 U.S.C. 103 as being unpatentable over Klein (US 5,344,856, cited in IDS) in view of Jiang et al. (US 2015/0025178 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely 
Applicant’s arguments, see p. 8, filed 04/07/2021, with respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Klein (US 5,344,856, cited in IDS) in view of Jiang et al. (US 2015/0025178 A1, cited in IDS) and as evidenced by Mitsubishi Gas Chemical Co., Inc. (Mitsubishi Gas Chemical Co., Inc., “Gaskamine240”, 2020) have been considered, and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 8-9, filed 04/07/2021, with respect to the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Klein (US 5,344,856, cited in IDS) in view of Jiang et al. (US 2015/0025178 A1, cited in IDS) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9-10, filed 04/07/2021, with respect to claim 15 have been considered, and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767